Citation Nr: 0617251	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-03 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).  

In a January 2005 decision, the Board determined that service 
connection for residuals of a left leg injury was not 
warranted.  The veteran appealed the Board's decision to the 
Court.  In March 2006, the parties filed a Joint Motion to 
Vacate and Remand (Joint Motion).  By Order entered March 28, 
2006, the Court granted this motion and remanded the case to 
the Board for compliance with the instructions in the Joint 
Motion.  

Further evidentiary development consistent with the Court's 
Order is needed.  Accordingly, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the Joint Motion, the parties essentially argued that a 
remand was necessary due to the Board's failure to assess the 
credibility of the veteran's testimony as to the injury and 
as to why the injury was not mentioned in the discharge 
physical examination.  The parties also contend that if the 
Board accepts the veteran's testimony, it should also 
determine whether or not a medical examination may be needed 
in order to decide the claim.  

The veteran contends that he injured his left leg after 
falling off of a two and one-half ton truck during a training 
exercise.  He indicates that he was treated at the medical 
station at Camp Fuji, Japan, and placed on light duty 
following treatment.  The veteran reports that he has had 
trouble with his leg since that time.  He acknowledges that 
he did not report his injury at the time of his separation, 
and contends that had he done so, he would have been required 
to remain with the military for further testing.  He asserts, 
however, that he sought treatment by his family doctor, Dr. 
Wilkinson, roughly five to six years after his separation 
from service.  He also claims to have sought treatment in 
1979 after he began working for General Electric (GE), at 
which time he was told he had a nerve problem.  He indicates 
that Dr. Wilkinson has since passed away and that he is 
unsure where the GE records are located.  See June 2001 
statement in support of claim; January 2003 VA Form 9; May 
2003 and July 2004 hearing transcripts.  

The only service medical record on file is the March 1953 
report of medical examination conducted upon the veteran's 
separation from service, which found the veteran's lower 
extremities normal upon clinical evaluation.  A March 1995 
letter from the RO informed the veteran that it had 
encountered difficulty in obtaining his service medical 
records due to a fire at the National Personnel Records 
Center (NPRC).  No sick, injured, or hospitalization remarks 
were found during a search of the morning reports between 
October 1952 and January 30, 1953.  There was no attempt, 
however, to obtain records from the medical station at Camp 
Fuji, Japan.  

A statement submitted by J.E. Powell indicates that although 
he was assigned to a different squad, he was in the same 
barracks as the veteran and remembers that the veteran was 
injured after falling out of a truck while on duty.  See 
statement received July 2001.  This statement, in conjunction 
with the veteran's testimony, provides a credible account of 
an injury sustained by the veteran and is sufficient to 
establish the incurrence of an in-service injury.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service).  

The earliest post-service evidence of record is an October 
1989 record from the Florida Knee Center.  At that time, the 
veteran complained of weakness in his left leg and indicated 
that he had injured it in service.  He also reported that his 
leg began giving way sometime in 1987, and that he was still 
limping and was unstable, but denied suffering any pain.  An 
assessment of profound neurologic deficit in the lower 
extremity and weakness both above and below the knee was 
made; the doctor indicated that he did not believe the 
veteran's problem was orthopedic.  See October 1989 record of 
Dr. Barrett.  A Magnetic Resonance Imaging (MRI) of the 
thoracic spine found it normal.  See December 1991 imaging 
report.  Subsequent testing revealed that the veteran had an 
upper motor neuron lesion that was affecting his left lower 
extremity.  See December 1994 statement; undated summary of 
findings/interpretation from Dr. Shields.  

More recent medical evidence of record indicates that the 
veteran was seen with complaints of pain and difficulty 
walking, mainly in the left lower extremity.  An impression 
of (1) neurological gait disorder; (2) pain and sensory 
deficit and periphery nerve disorder; and (3) impairment on 
the lateral leg muscle atrophy, was made.  See August 2001 
record from Florida Spine Institute.  

Having found sufficient evidence to establish the incurrence 
of an in-service injury, and in light of the fact that the 
veteran has been found to suffer from neurological problems 
that affect his left leg, fundamental fairness to the veteran 
warrants a VA C&P examination specifically designed to 
determine the current condition of his left leg and to elicit 
an opinion on etiology, or medical causation, as to the 
claimed residual disability.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran is hereby notified that it is his 
responsibility to report for the examination, if scheduled, 
and to cooperate in the development of the case.  The 
consequences of a failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

In addition, the veteran has indicated that he receives 
treatment at the VA Medical Center (VAMC) in Bay Pines, 
Florida.  See June 2001 statement in support of claim.  No VA 
records, however, have been obtained and associated with the 
claims folder.  The RO should obtain all treatment records 
from this facility.  

In consideration of the foregoing, the claim is remanded for 
the following actions:

1.  Obtain the veteran's treatment 
records from the VAMC in Bay Pines, 
Florida.  

2.  Attempt to obtain records from the 
medical station at Camp Fuji, Japan.  
Document search efforts made and any 
determination that the requested records 
do not exist or are, for whatever reason, 
unavailable, and the reasons why.  
Associate any such documents obtained 
with the claims folder.

3.  Request authorization from the 
veteran for release of treatment records 
from GE and associate them with the 
claims file.

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current left leg 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service, including the 
veteran's account of the injury he 
sustained after falling out of a truck.  
The examiner should explain the reason(s) 
for the opinion(s).  The claims folder 
and a copy of this remand should be made 
available to the examiner for review.  

5.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


